Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/131,804 has claims 1-11 pending.

Priority /Filing Date
Applicant claimed Foreign Priority from Chinese Patent Application No. 201710834417.1 filed September 15, 2017. The priority filing date of this application is September 15, 2017.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding Claim 1 
Analyzing the limitations of the claims under 35 USC 101 2019 PEG:
“a method for resisting a dynamic load in a high temperature pipeline” (field of use).
“in a first calculation step, calculating to obtain a temperature deformation displacement of each point of the pipeline” (mathematical  calculation/relationship).
“in a second calculation step, calculating to obtain a modal result of the pipeline and a dynamic response displacement of each point of the pipeline, the modal result including all necessary natural frequencies and vibration modes of respective orders” (mathematical  calculation/relationship).
“in a comprehensive analysis step, comprehensively analyzing the temperature deformation displacement and displacements of the vibration modes of respective orders of the pipeline to find a position at which a rigid constraint is required to be added to reduce the dynamic response displacement, and applying the rigid constraint along a direction in which the temperature deformation displacement is not affected substantially” (mental process/ mathematical calculations -finding a suitable position for the rigid constrain based upon analysis of temperature deformation displacement and displacements of the vibration modes of respective orders of the pipeline is a combinations of mathematical calculations and mental analysis or analysis using simple pen and paper).
“in a determination step, calculating a stress of the pipeline after the rigid constraint is applied and a reaction force of the rigid constraint to determine whether the stress of the pipeline and the reaction force of the rigid constraint satisfy design requirements” (mathematical  calculation/relationship)
There are no additional limitations that integrate into a practical application nor represent significantly more than the abstract idea.
Therefore the claim 1 is not eligible subject matter under 35 USC 101.

Regarding Claim 2 
“wherein a temperature deformation displacement diagram of the pipeline is obtained in the first calculation step, and the temperature deformation displacement diagram is a three-dimensional graph including a magnitude and a direction of the temperature deformation displacement of each point of the pipeline” (mathematical  calculation/relationship).

Regarding Claim 3 
“wherein the dynamic response displacement in the comprehensive analysis step is a combination of the displacements of the vibration modes of respective orders” (mental process/ mathematical calculations).

Regarding Claim 4 
“wherein the position at which the rigid constraint is required to be added in the
comprehensive analysis step is a position where a direction of the dynamic response
displacement does not coincide with a direction of the temperature deformation displacement” (mental process/ mathematical calculations).

Regarding Claim 5
“wherein in the comprehensive analysis step, the rigid constraint is applied in a plane perpendicular to a direction of the temperature deformation displacement” (mathematical calculations/relationship).

Regarding Claim 6
“wherein when it is determined that the stress of the pipeline or the reaction force of the rigid constraint does not meet the design requirements in the determination step, returning to the first calculation step for redesign” (mathematical calculations/relationship).

Regarding Claim 7
“wherein in the comprehensive analysis step, a plurality of rigid constraints are applied
at one position where the temperature deformation displacement is not affected substantially, and a direction in which a resultant force of the plurality of rigid constraints is exerted on the pipeline is perpendicular to a direction of the temperature deformation displacement at the one position of the pipeline” (mathematical calculations/relationship).

Regarding Claim 8
“wherein in the comprehensive analysis step, a plurality of rigid constraints are applied at each of a plurality of positions where the temperature deformation displacement is not affected substantially, and a direction in which a resultant force of the plurality of rigid constraints is exerted on the pipeline is perpendicular to a direction of the temperature deformation displacement at each position of the pipeline” (mathematical calculations/relationship).

Regarding Claim 9
“wherein the dynamic load is a seismic load, the rigid constraint is a hinged beam, and a unidirectional compressive or tensile force is only generated in the hinged beam by the pipeline under the seismic load” (mental process/mathematical calculations).

Regarding Claim 10
“wherein two rigid constraints with an intersection angle of 90 degrees are applied along a direction in which an angle of about 45 degrees is formed relative to the pipeline in a plane perpendicular to a direction of the temperature deformation displacement” (mathematical calculations/relationship).

Regarding Claim 11
“wherein when the rigid constraint is installed, an installation position point of the rigid constraint on a building structure is moved in advance by a predetermined amount in a direction of the temperature deformation displacement” (mathematical calculations/relationship).

Therefore the dependent claims have been considered. These additional elements have been considered individually, and also taken as a combination and they do not result in the claim as a whole amounting to significantly more than the judicial exception. 
Therefore the claims (1-11) are not eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-11 are rejected under 35 U.S.C. 103 as being obvious over AREVA NP Inc. hereafter Areva (“U.S. EPR Piping Analysis and Pipe Support Design Topical Report”, 2010, pp 1-98),  in view of  Liu et al. hereafter Liu (“Application of Peps in Stress Analysis of Nuclear Piping”, Journal of Applied Mathematics and Physics, 2013, 1, 57-61).

Regarding Claim 1, Areva disclose a design method for resisting a dynamic load in a high temperature pipeline (Areva: section 2.1), comprising:

in a second calculation step, calculating to obtain a modal result of the pipeline and a dynamic response displacement of each point of the pipeline, the modal result including all necessary natural frequencies and vibration modes of respective orders (Areva: section 4.2.2: Note the maximum acceleration response of an idealized single-degree-of-freedom damped oscillator as a function of natural frequency to the vibratory input motion of the structure; section 4.2.2.1.2: number of piping modes within the broadened frequency range);
(Areva: section 6.4-6.6: Note that the proper installation and operation of snubbers will be verified by the COL applicant, utilizing visual inspections, hot and cold position measurements, and observance of thermal movements during plant startup;  Section 6.3: Note explanation of the various analysis load cases used in the load combinations, and Table 6-1 provides the specific load combinations for pipe supports; section 6.3.2: Thermal (TN, TU, TE, TF) Loads; section 6.7: Pipe Support Stiffnesses; section 6.8.2: rigid support points in the piping model; section 4.2.2: dynamic seismic loads is performed using a linear method of analysis based on normal mode – modal superposition techniques;  section 6.10: Note that frictional force (i.e. dynamic load) is Normal to the unrestrained movement caused by thermal expansion ).
in a determination step, calculating a stress of the pipeline after the rigid constraint is applied and a reaction force of the rigid constraint to determine whether the stress of the pipeline and the reaction force of the rigid constraint satisfy design requirements (Areva: Section 3.0: Piping Stress analysis criteria; page 3-11- section 3.8.1: Stresses calculated as a result of valve reaction forces utilize dynamic or static calculation methods; Table 3-2, Table 4-4: Design Conditions, Load Combination and Stress Criteria for ASME Class 2&3 Piping; Section 4.1,4.2: Experimental Stress Analysis) .
Areva donot explicitly teach calculating to obtain a temperature deformation displacement of each point of the pipeline. 
(Liu: section 4.2: Table 2: temperature (˚C) and pressure (MPa) corresponding to thermal expansion; Table 3: Thermal displacement; Figure 2 shows model of a piping system showing displacements at different points in the pipe).
Areva and Liu are analogous art because they are from the same field of endeavor. They both relate to Piping Analysis and Pipe Support Design.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above piping design methodology, as taught by Areva, and incorporating the thermal displacements at various points of the model, as taught by Liu.
One of ordinary skill in the art would have been motivated to do this modification in order to calculate the piping stress in variety of working conditions, such as weight, pressure, thermal expansion, earthquake, time-history force, etc, as suggested by Liu (Liu: abstract).

Regarding Claim 2, the combinations of Areva and Liu further disclose the design method for resisting a dynamic load in a high temperature pipeline according to claim 1, wherein a temperature deformation displacement diagram of the pipeline is obtained in the first calculation step, and the temperature deformation displacement diagram is a three-dimensional graph including a magnitude and a direction of the temperature deformation displacement of each point of the pipeline (Liu: section 4.2: Table 2: temperature (˚C) and pressure (MPa) corresponding to thermal expansion ; Table 3 : Thermal displacement; Figure 2 shows model of a piping system showing displacements at different points in the pipe; Aerva: section 5.2-page 5-2: For dynamic analysis, the piping system is idealized as a three dimensional framework using specialized finite element analysis programs).

Regarding Claim 3, the combinations of Areva and Liu further disclose the design method for resisting a dynamic load in a high temperature pipeline according to claim 1, wherein the dynamic response displacement in the comprehensive analysis step is a combination of the displacements of the vibration modes of respective orders (Areva: section 4.2.2: Note the maximum acceleration response of an idealized single-degree-of-freedom damped oscillator as a function of natural frequency to the vibratory input motion of the structure; section 4.2.2.1.2: number of piping modes within the broadened frequency range).

Regarding Claim 4, the combinations of Areva and Liu further disclose the design method for resisting a dynamic load in a high temperature pipeline according to claim 1, wherein the position at which the rigid constraint is required to be added in the comprehensive analysis step is a position where a direction of the dynamic response displacement does not coincide with a direction of the temperature deformation displacement (Areva: section 6.4-6.6: Note that the proper installation and operation of snubbers will be verified by the COL applicant, utilizing visual inspections, hot and cold position measurements, and observance of thermal movements during plant startup;  Section 6.3: Note explanation of the various analysis load cases used in the load combinations, and Table 6-1 provides the specific load combinations for pipe supports; section 6.7: Pipe Support Stiffnesses; section 6.8.2: rigid support points in the piping model; section 4.2.2: dynamic seismic loads is performed using a linear method of analysis based on normal mode – modal superposition techniques;  section 6.10: Note that frictional force (i.e. dynamic load) is Normal to the unrestrained movement caused by thermal expansion).

Regarding Claim 5, the combinations of Areva and Liu further disclose the design method for resisting a dynamic load in a high temperature pipeline according to claim 1, wherein in the comprehensive analysis step, the rigid constraint is applied in a plane perpendicular to a direction of the temperature deformation displacement (Areva: section 5.4.2-page 5-6: Adequate flexibility in the branch line is provided by maintaining a minimum length of pipe, perpendicular to the supported direction, from the run pipe to the first restraint of 1/2 of the pipe span; section 5.4.3.1-page 5-8 and 5-9: an overlap region must contain at least four (4) seismic restraints in each of three perpendicular directions and at least one change in direction; section 4.2.2: dynamic seismic loads is performed using a linear method of analysis based on normal mode – modal superposition techniques;  section 6.10: Note that frictional force (i.e. dynamic load) is Normal to the unrestrained movement caused by thermal expansion).

Regarding Claim 6, the combinations of Areva and Liu further disclose the design method for resisting a dynamic load in a high temperature pipeline according to claim 1, wherein when it is determined that the stress of the pipeline or the reaction force of the rigid constraint does not meet the design requirements in the determination step, returning to the first calculation step for redesign (Areva: sections 3.10.2, 3.10.3.1, Table 3.1, Table 3.2, Table 3.3, Table 3.4, Table 3.5).

Regarding Claim 7, the combinations of Areva and Liu further disclose the design method for resisting a dynamic load in a high temperature pipeline according to claim 1, wherein in the comprehensive analysis step, a plurality of rigid constraints are applied at one position where the temperature deformation displacement is not affected substantially (Areva: section 6.4-6.6: Note that the proper installation and operation of snubbers will be verified by the COL applicant, utilizing visual inspections, hot and cold position measurements, and observance of thermal movements during plant startup;  Section 6.3: Note explanation of the various analysis load cases used in the load combinations, and Table 6-1 provides the specific load combinations for pipe supports; section 6.7: Pipe Support Stiffnesses; section 6.8.2: rigid support points in the piping model), and 
a direction in which a resultant force of the plurality of rigid constraints is exerted on the pipeline is perpendicular to a direction of the temperature deformation displacement at the one position of the pipeline (Areva: section 5.4.2-page 5-6: Adequate flexibility in the branch line is provided by maintaining a minimum length of pipe, perpendicular to the supported direction, from the run pipe to the first restraint of 1/2 of the pipe span; section 5.4.3.1-page 5-8 and 5-9: an overlap region must contain at least four (4) seismic restraints in each of three perpendicular directions and at least one change in direction; section 4.2.2: dynamic seismic loads is performed using a linear method of analysis based on normal mode – modal superposition techniques;  section 6.10: Note that frictional force (i.e. dynamic load) is Normal to the unrestrained movement caused by thermal expansion).

Regarding Claim 8, the combinations of Areva and Liu further disclose the design method for resisting a dynamic load in a high temperature pipeline according to claim 1, wherein (Areva: section 6.4-6.6: Note that the proper installation and operation of snubbers will be verified by the COL applicant, utilizing visual inspections, hot and cold position measurements, and observance of thermal movements during plant startup;  Section 6.3: Note explanation of the various analysis load cases used in the load combinations, and Table 6-1 provides the specific load combinations for pipe supports; section 6.7: Pipe Support Stiffnesses; section 6.8.2: rigid support points in the piping model; section 4.2.2: dynamic seismic loads is performed using a linear method of analysis based on normal mode – modal superposition techniques;  section 6.10: Note that frictional force (i.e. dynamic load) is Normal to the unrestrained movement caused by thermal expansion).

Regarding Claim 9, the combinations of Areva and Liu further disclose the design method for resisting a dynamic load in a high temperature pipeline according to claim 1, wherein the dynamic load is a seismic load, the rigid constraint is a hinged beam, and a unidirectional compressive or tensile force is only generated in the hinged beam by the pipeline under the seismic load (Areva: sections 3.10.3;  3.10.3.1: Axial and Bending Strains Due to Propagation of Seismic Waves; Table 3.2: Seismic Anchor Movement (SSE); section 5.2 –page 5-2: The analysis model consists of a sequence of nodes connected by beam elements with stiffness properties representing the piping and other inline components; section 6.8.1: support self-weight SSE response, the piping inertial load SSE response, and the SSE loads from SAM ).

Regarding Claim 10, the combinations of Areva and Liu further disclose the design method for resisting a dynamic load in a high temperature pipeline according to claim 5, wherein two rigid constraints with an intersection angle of 90 degrees are applied along a direction in which an angle of about 45 degrees is formed relative to the pipeline in a plane perpendicular to a direction of the temperature deformation displacement (Areva: section 5.4.2-page 5-6: Adequate flexibility in the branch line is provided by maintaining a minimum length of pipe, perpendicular to the supported direction, from the run pipe to the first restraint of 1/2 of the pipe span; section 5.4.3.1-page 5-8 and 5-9: an overlap region must contain at least four (4) seismic restraints in each of three perpendicular directions and at least one change in direction; section 4.2.2: dynamic seismic loads is performed using a linear method of analysis based on normal mode – modal superposition techniques;  section 6.10: Note that frictional force (i.e. dynamic load) is Normal to the unrestrained movement caused by thermal expansion).

Regarding Claim 11, the combinations of Areva and Liu further disclose the design method for resisting a dynamic load in a high temperature pipeline according to claim 1, wherein when the rigid constraint is installed, an installation position point of the rigid constraint on a building structure is moved in advance by a predetermined amount in a direction of the temperature deformation displacement (Areva: section 4.2.2.3.2; section 6.2; section 6.9).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Junwei et al. (“THE ANALYSIS OF EFFECT ON THE PIPING DUE TO THE DISPLACEMENT OF EPR NUCLEAR ISLAND BULIDINGS”, ASME, 2010, pp 1-6) teaches the effect of the displacement load on the piping and supports of a nuclear facility and ways to reduce this effect ion order to reduce the piping stress and the loads on the supports.
Liu et al.  (“POSTBUCKLING BEHAVIOR OF AXIALLY-COMPRESSED STRIPS WITH DISCRETE RIGID CONSTRAINTS – A NUMERICAL STUDY”, ASME, 2015, pp 1-8) teaches numerical simulations using the finite element method of a structural prototype of an axially compressed strip provided with discrete rigid constraints (DRC), whereby the layout of the lateral constrains provides increased design freedom to control the strip’s postbuckling features.
Wigaard et al. (“DESIGNING STRUCTURAL DAMPING TO AVOID RESONANCE PROBLEMS IN STRUCTURES, PIPING AND SUBSEA EQUIPMENT: RISK REDUCTION AND FATIGUE LIFE IMPROVEMENT”, ASME, 2005, pp 1-8) conceptually presents solutions for two types of frequently occurring resonance problems on offshore installations and discusses general possibilities for the use of designed damping.
K.V. Subramanian (EVOLUTION OF SEISMIC DESIGN OF STRUCTURES, SYSTEMS AND COMPONENTS OF NUCLEAR POWER PLANTS, ISET Journal of Earthquake Technology, 2010, pp 87-108) discusses the details regarding the evolution of seismic analysis and design aspects of nuclear power plant structures, systems and components.

6.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127